Citation Nr: 1602592	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lower and middle back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the record.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that was received through his congressman in July 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he currently has a lower and middle back disorder as a result of injuries sustained in a February 8, 1999, helicopter crash in Honduras on his return to Fort Bragg during service.  He reported that he was treated for his back along with other injuries immediately following the accident, and that he has continued to experience back symptomatology since such time, with the pain worsening approximately a year or two after service.

During the November 2015 Board hearing, the Veteran testified that the February 1999 crash was designated a Class A accident and an investigation was conducted.  Aside from the Aircraft Accident Worksheet and Medical Recommendation for Flying Duty (noting an aircraft mishap), both dated February 8, 1999, and located in the Veteran's service treatment records (STRs), the accident reporting records are not of record.  The accident investigation was reportedly conducted by officials in Fort Rucker, Alabama, and the report may be called a Collateral Investigation Report or a DA Form 285 maintained by the Army's Aviation Branch Safety Office.  The Veteran also reported that his crew chief testified to his injuries in a report prepared at Soto Cano Air Force Base in Honduras.  He further indicated that he was medically cleared by the investigation board and a team of medical personnel six to seven months after the accident.  Accordingly, an attempt should be made to obtain these records from the appropriate entity or entities.  

During the November 2015 Board hearing, the Veteran also testified that, immediately after the helicopter accident, he was treated at La Mesa Hospital in Honduras for seven to eight hours.  Thereafter, a Medevac unit flew him to Soto Cano Air Force Base in Honduras where he was treated and, subsequently, he was treated again after returning to Fort Bragg.  The Veteran testified that he was treated for injuries to his face, head, left elbow, and back.  As it does not appear that these clinical records are in the claims file, the AOJ should obtain these records and associate them with the Veteran's claims file.

As to post-service treatment records, the Veteran's claims file contains records reflecting treatment from the Chillicothe, Cleveland, Columbus, and Lancaster VA Medical Centers (VAMCs) up to February 2014.  The November 2012 supplemental statement of the case noted that the Chillicothe VAMC treatment records from April 2008 to November 2012 were reviewed, with "selected records pertaining to pain management and chronic low back pain copied for Virtual VA electronic storage."  To the extent that any of the referenced Chillicothe records relate to the Veteran's lower or middle back disorder and were not included in the Virtual VA file, these records should be added to the file.  Accordingly, any additional VA treatment records pertaining to the Veteran's back disorder should be associated with the claims file, to include treatment records dated after February 2014.

During the November 2015 Board hearing, the Veteran's representative reported that the Veteran had submitted private medical releases for treatment relating to his back disorder.  The Veteran's claims file does not include signed authorizations for private treatment  or submissions of private treatment records.  In addition, during the November 2015 Board hearing, the Veteran testified to receiving treatment from Dr. Menowski.  The VA treatment records reference Dr. Menowski from Adena Hospital, surgical procedures performed at Adena Hospital, and Dr. Doss in Lancaster, Ohio.  To ensure a complete record, the Veteran should be given an opportunity to identify any additional relevant medical treatment records not already on file which pertain to his claim.  All identified records should be obtained, to include records from Dr. Menowski, Adena Hospital, and Dr. Doss.  

Also, the evidence of record suggests that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  An August 2010 SSA Notice of Reconsideration determined that the Veteran met the medical requirements for disability benefits, based partly on his back condition.  As such materials may be relevant to the Veteran's service connection claim, the AOJ should obtain the complete medical and administrative records related to the Veteran's application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran underwent a VA examination relating to his back condition in September 2013.  The VA examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The examiner opined that the Veteran's degenerative changes were less likely as not caused by service.  In rendering his opinion, the examiner noted that degenerative changes are not uncommonly associated with normal age progression.  The examiner also noted that, while the Veteran had complained of back pain after a volleyball injury in October 1994, the February 1999 aircraft accident worksheet did not mention a back injury but did mention a "minor bruise to left arm" and later treatment records and the separation examination did not mention back pain.  However, the examiner did not have the benefit of the Veteran's later testimony that his back pain continued after the accident and became more severe a year or two after service.  Furthermore, the additional service records pertaining to the helicopter accident and in-service follow up medical care that are being requested herein may shed light on the nature of the accident and alleged injury to the Veteran's back.  As such, after obtaining all outstanding records, the AOJ should obtain an addendum from the September 2013 VA examiner that address such additional evidence.  Furthermore, in addition to opining as to whether the Veteran's back disorder is related to service, the examiner should opine as to whether the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine had an onset in service or manifested to a compensable degree within a year of service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file any accident investigation reports relating to the February 8, 1999 helicopter accident in Honduras, to include any Collateral Investigation Report or any DA Form 285 maintained by the Army's Aviation Branch Safety Office at Fort Rucker, Alabama, any accident report created at Soto Cano Air Force base, and any medical clearance documents relating to the Veteran.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or federal facilities, which pertain to his back disorder, to include February 1999 treatment records from La Mesa Hospital in Honduras, treatment records from Soto Cano Air Force Base in Honduras, treatment records from Fort Bragg, treatment records from Dr. Menowski, treatment records from Adena Hospital, treatment records from Dr. Doss, and any additional VA treatment records, including those after February 2014.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After obtaining all outstanding records, return the file to the VA examiner who conducted the Veteran's September 2013 back examination.  The claims file and a copy of this Remand must be made available to the examiner.  If the September 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder had its onset during service; manifested within one year of service (i.e., February 2001) and, if so, describe the manifestations; OR is otherwise related to service, to include the February 8, 1999 helicopter accident in Honduras.

In offering any opinion, the examiner must discuss the Veteran's lay statements that he hurt his back in a helicopter accident in service and that he has continued to experience back symptomatology since such time, with the pain worsening approximately a year or two after service.

The complete rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

